The opinion of the court was delivered by
Royce, J.
The object the Legislature intended to accomplish by the passage of the act of November 22d, 1870, was to provide a certain, simple, and inexpensive method, by which names might be changed, and persons be adopted, and constituted heirs at law of other persons; and to effectuate that intent, forms were prescribed to be used and followed, and were made a part of the act. The act is full and complete in its provisions, and is not connected by reference, or otherwise, with any previous law upon the same subject. A. J. Bancroft, for himself, and as guardian of the *13appellant, with his wife, Carrie E., attempted to execute the necessary papers to change the name of the appellant, and to adopt her, and constitute her their heir at law. The question is, Did the papers which they executed legally effectuate that purpose ? It is to be observed that the forms prescribed by the act were adopted and followed. ■ It is objected that the name of the appellant does not appear in the body of the written instrument. But it is evident that the consent was to be evidenced by the signatures and seals to the instrument; because in the form, there is no blank for, or indication, that the name of the party consenting should be inserted in the body of the instrument. It is further claimed that A. J. Bancroft was incompetent to act for the appellant as her guardian, in the matter of consenting for her. There was nothing in the nature of the act to be performed, that would disqualify him ; and the act provides that the consent may be given by the parent or guardian. The instrument of assent in this case, was executed and sealed by A. J. Bancroft for himself, and as guardian of the appellant, and by Carrie E. Bancroft, the only surviving parent of the appellant.
We think all that the law required to constitute a legal adoption of the appellant, as the heir at law of A. J. Bancroft, was done ; and the judgment of the County Court is affirmed, and ordered to be certified back to the Probate Court.